UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-7484



In Re: JAMAL A. AZEEZ,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CA-00-54)


Submitted:   April 10, 2003                   Decided:   May 1, 2003


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jamal A. Azeez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jamal A. Azeez petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2254

(2000) petition.   He seeks an order from this court directing the

district court to act.   The district court has recently entered an

order ruling on Azeez’s pending motions, appointing counsel, and

scheduling an evidentiary hearing on the issues raised in his

§ 2254 petition.     Accordingly, because the district court has

recently taken significant action in Azeez’s case, we deny the

mandamus petition as moot.    We grant leave to proceed in forma

pauperis.   We deny Azeez’s motions for summary judgment by default

and to submit evidence in support of the district court’s alleged

neglect. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2